Citation Nr: 0938984	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-19 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin




THE ISSUES

1.  Entitlement to service connection for claimed lumbar 
degenerative changes with chronic low back pain and lower 
extremity radiculopathy, status post lumbar hemilaminectomy.  

2.  Entitlement to service connection for claimed cervical 
disc disease, status post surgical fusion, to include as 
secondary to lumbar spine disorder. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran had active service from December 1964 to December 
1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
RO.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in September 2008.  

In December 2008, the Board remanded the matters on appeal 
for additional development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

In a March 2009 statement, the Veteran informed the RO that 
the only medical information he could not get were the 
records at VA.  He stated that he received treatment for his 
back and neck at the VA medical facilities in Appleton, 
Cleveland, and Milwaukee, Wisconsin.  

Also, at the hearing in September 2008, the Veteran stated 
that he received treatment for his back and neck disabilities 
at the VA clinic in Cleveland, Wisconsin, and at the VA 
hospital in Milwaukee.  

Of record are VA treatment records dated from September 2003 
to September 2006.  The RO should obtain the VA treatment 
records from the VA medical facilities in Appleton, 
Cleveland, and Milwaukee, Wisconsin, for treatment of the 
lumbar spine and cervical spine disabilities dated from 
September 2006.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to obtain all records of the Veteran's 
treatment of the lumbar spine and 
cervical spine disabilities by VA from 
the Appleton, Cleveland, and Milwaukee, 
Wisconsin dated from September 2006.  An 
additional records should be incorporates 
into the Veteran's claims file.  

The Veteran once again should be informed 
that he may submit evidence, to include 
medical nexus statements, to support his 
assertions that the claimed low back and 
cervical spine conditions are due to 
injury or other event of his period of 
active service.  

2.  Following completion of all indicated 
development, the RO should readjudicate 
the issues on appeal in light of all the 
evidence on file.  If all of the desired 
benefits are not granted, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative.  
The should be afforded with an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



